Title: From John Adams to the President of Congress, 16 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Sir
Amsterdam May 16th. 1781

I have the honor to inclose Copies of the Memorials, which I had the honor to present on the fourth instant to the President of their High Mightinesses, and to the Secretary of his most Serene High­ness. The former has been published in English, French and Dutch; and has been favourably recieved by the Public: but the public Voice has not that Influence upon Government in any part of Europe, that it has in every part of America, and therefore I cannot expect that any immediate effect will be produced upon the States General. They will probably wait, until they can sound the disposition of the Northern Powers, Russia particularly, and if they should not join in the War, their High Mightinesses will probably be willing to be admitted to accede to the Treaty of Alliance between France and America.
The Dutch Fleet of about ten Sail of Vessels from the Texel and the Maese has sailed. The News from the southern States of America of continual fighting, in which our Countrymen have done themselves great Honour, the Capture of half the Convoy under Hotham by de la Motte Piquet, and the destruction made at Gibralter by the Spaniards, have raised the Spirits of this Nation from that unmanly Gloom and Despondency, into which they were thrown by the Capture of St. Eustatia, Demorara and Essequibe. But after all, this Country at present is divided in Sentiments: it is an Alexandrine that like a wounded Snake drags its slow length along.

I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
John Adams

